Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-80144-SINGHAL



  ALTORIA WELLS-HENLEY, as
  Personal Representative of the Estate of
  PATRICIA DIANE HARVEY, deceased,

          Plaintiff,

  vs.

  R.J. REYNOLDS TOBACCO COMPANY,

        Defendant.
  ______________________________________/

            JOINT SCHEDULING REPORT AND RULE 26(f) DISCOVERY PLAN

          Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 16.1, the Court’s February

  19, 2020 Order Requiring Scheduling Report and Certificates of Interested Parties (DE[6]), and

  the Parties’ discovery and scheduling conference held on March 9, 2020, Plaintiff, Altoria Wells-

  Henley, as Personal Representative of the Estate of Patricia Diane Harvey, deceased, (“Plaintiff”)

  and Defendant R.J. Reynolds Tobacco Company (“Reynolds”) (collectively the “Parties”) hereby

  file this Joint Scheduling Report and Rule 26(f) Discovery Plan.

  I.      DISCOVERY PLAN PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
          26(f)

          A.      Changes in the Timing, Form, or Requirements Under Federal Rule of Civil
                  Procedure 26(a)

          The Parties agree to make their initial disclosures required by Federal Rule of Civil

  Procedure 26(a)(1) on March 25, 2020. The Parties have no suggested changes to the form of, or

  requirements for, their initial disclosures.



                                                  1
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 2 of 7



         B.      Subjects on Which Discovery May Be Needed, When Discovery Should Be
                 Completed, and How Discovery Should Be Conducted

         The Parties agree that discovery will be needed on the underlying facts concerning the

  essential elements of Plaintiff’s claims for strict liability (Count I), fraud (Count II), conspiracy

  (Count III), and negligence (Count IV); causation; compensatory damages; and Reynolds’s

  affirmative defenses, which Reynolds will raise if its pending motion to dismiss is denied.

         The Parties agree that the fact and expert discovery deadline shall be March 1, 2021.

  Discovery shall not be conducted in phases.

         Plaintiff previously executed a set of authorization forms to enable Reynolds to obtain

  copies of Ms. Harvey’s medical, hospital, prescription, psychiatric, educational, employment,

  insurance, worker’s compensation, military, social security earnings and disability, income tax,

  Medicare, Medicaid, and patient account records. Plaintiff agrees to execute, and return within

  fourteen (14) days of receipt from Reynolds, any additional authorizations that may become

  necessary.

         The maximum number of interrogatories or requests for admissions by each party shall be

  governed shall be governed by the applicable Federal Rules of Civil Procedure and Local Rules,

  unless otherwise stipulated to by the parties or authorized by the Court.

         The maximum number of depositions by each side will be ten (10) and there will be a

  presumptive seven (7) hour time limit for each, as provided by Federal Rules of Civil Procedure

  30 and 31, unless otherwise stipulated to by the parties or authorized by the Court. Expert

  witnesses and treating physicians will be excluded from the ten-deposition limit.

         C.      Issues Relating to Disclosure or Discovery of Electronically Stored
                 Information




                                                   2
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 3 of 7



         Reynolds and other cigarette manufacturers have been defendants in other lawsuits with

  allegations and claims similar to those filed by Plaintiff. In these lawsuits, Reynolds, and the

  companies or businesses it has acquired, have produced more than 4.3 million documents,

  containing more than 33.5 million pages of information. The vast majority of these documents are

  publicly available to Plaintiff on Reynolds’s Internet document website accessible at

  www.rjrtdocs.com. This document website provides multiple search options for users to identify

  and locate documents responsive to desired search criteria. The document website also allows

  users to separately search for documents from the files of Reynolds, Brown & Williamson Tobacco

  Corporation, The American Tobacco Company, and Lorillard Tobacco Company.

         Accordingly, where appropriate, Reynolds may direct Plaintiff to its document website in

  response to any discovery request in accordance with the Federal Rules of Civil Procedure.

  Reynolds may choose to direct Plaintiff to its document website by either suggesting search terms

  for Plaintiff or providing Plaintiff with a list of Bates numbers of documents that Reynolds believes

  may be responsive to a particular request. Plaintiff will advise Reynolds of any issues she has with

  websites searches, and Reynolds will work to Plaintiff to resolve any issues.

         The Parties have not agreed to limit their responses to responses to any discovery requests

  to any particular form. The parties have discussed electronically stored information. As noted

  above, non-confidential documents previously collected from electronic sources have been

  produced in smoking-and-health litigation and posted to Reynolds’s document website. Reynolds,

  like many other corporations, has electronically stored information from a variety of media sources

  that is not reasonable accessible pursuant to Federal Rules of Civil Procedure 26(b)(2)(B).




                                                   3
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 4 of 7



          To the extent that Reynolds is requested and, following a reasonable search, produces

  information pertaining to the Decedent from Reynolds’s consumer information systems, the

  documents will be Bates stamped and produced by Reynolds’s counsel to Plaintiff’s counsel.

          D.      Issues Relating to Claims of Privilege or of Protection as Trial Preparation
                  Material

          The Parties have no special issues at this time relating to claims of privilege or of protection

  as to trial preparation material.

          E.      Whether Changes Should be Made in Limitations on Discovery Pursuant to
                  the Federal and Local Rules

          The Parties have no suggested changes in the limitations on discovery by the Federal Rules

  of Civil Procedure and Local Rules at this time unless specifically addressed elsewhere herein.

          F.      Other Orders that the Court Should Issue Under Federal Rule of Civil
                  Procedure 26(c) or Under Federal Rule of Civil Procedure 16(b) and (c)

          The Parties request that the Court enter their Joint Proposed Scheduling Order, which is

  attached hereto as Exhibit 1 and is being submitted to the Court for entry contemporaneously with

  the filing of this Joint Scheduling Report and Rule 26(f) Discovery Plan. The Parties have no

  suggestions for other orders that should be entered by the Court at this time under Federal Rule of

  Civil Procedure 26 (c) or under Federal Rule of Civil Procedure 16(b) and (c).

  II.     SCHEDULING CONFERENCE REPORT PURSUANT TO LOCAL RULE 16.1

          A.      The Likelihood of Settlement

          The parties agree that settlement is unlikely at this time.

          B.      The Likelihood of the Appearance of Additional Parties

          The parties do not anticipate the appearance of additional parties.

          C.      Proposed Time Limits to:

                  1. Join Other Parties and Amended Pleadings


                                                     4
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 5 of 7



         The Parties agree that the deadline to join other parties and amend the pleadings shall be

  May 10, 2020, unless an amendment is permitted pursuant to a subsequent Court ruling on a motion

  to dismiss. Reynolds reserves the right to object to the joining of any other parties.

                 2. To File and Hear Motions

         The Parties agree that the deadline to file dispositive and Daubert motions shall be March

  23, 2021 and that the deadline to file motions in limine shall be March 30, 2021. Responses and

  replies to all motions shall be subject to the time periods described in Local Rule 7.1, and the

  applicable Federal Rules of Civil Procedure, unless otherwise stipulated to by the parties or

  authorized by the Court.

                 3. To Complete Discovery

         The Parties agree that the fact and expert discovery deadline shall be March 1, 2021.

         D.      Proposals for the Formulation and Simplification of the Issues

         The Parties have no proposals at this time for the formulation and simplification of the

  issues. However, the Parties agree to work together to try and simplify the issues in this case.

         E.      The Necessity or Desirability of Amendments to the Pleadings

         There is a pending motion to dismiss, therefore Reynolds has not filed its answer or

  affirmative defenses. In the event the Court rules in Reynolds’s favor on its motion to dismiss,

  Plaintiff anticipates having to amend her complaint.

         F.      The Possibility of Obtaining Admissions of Fact and of Documents

         The Parties will attempt to obtain admissions of, or stipulate to, facts and the authenticity

  of documents where possible to avoid unnecessary proof. Pre-trial motions may be filed where

  appropriate to narrow the issues in this case and to obtain rulings on the admissibility of the

  evidence.



                                                   5
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 6 of 7



         G.      Suggestions for the Avoidance of Unnecessary Proof and Cumulative Evidence

         The Parties agree to work together to attempt to enter into stipulations where possible to

  avoid unnecessary proof and cumulative evidence. The Parties will attempt to stipulate to facts

  and to the admissibility of evidence before trial where there is no dispute. The Parties agree that

  any remaining contested issues of fact should be decided by the jury.

         H.      Suggestions on the Advisability of Referring Matters to a Magistrate Judge or
                 Master

         The Parties will consent to discovery matters being referred to the Magistrate Judge

  assigned to this case. However, the Parties do not consent at this time to dispositive motions,

  Daubert motions, or motion in limine being ruled upon or trial being conducted by a Magistrate

  Judge or master.

         I.      Preliminary Estimate of Time for Trial

         The Parties estimate that this case will require three (3) weeks for trial. Consistent with

  the smoking and health cases that have taken place in the Middle District of Florida, it is anticipated

  that each side should have equal time to present its case, including cross-examination.

         J.      Requested Date(s) for Conferences Before Trial, a Final Pre-Trial Conference,
                 and Trial

         The Parties request that this case be set for trial in July 2021 and that the Court hold a final

  pre-trial conference at its convenience in June 2021. The Parties do not request any other

  conferences at this time.

         K.      Any Issues About Electronically Stored Information

         The Parties do not anticipate any significant issues concerning electronically stored

  information at this time. See also Section I.(c) and (d).

         L.      Any Other Information that Might Be Helpful to the Court



                                                    6
Case 9:20-cv-80144-AHS Document 11 Entered on FLSD Docket 03/10/2020 Page 7 of 7



        The Parties do not have any other information to provide at this time.


  Dated: March 10, 2020                              Respectfully submitted,

        GARY, WILLIAMS, PARENTI,                     Stephen J. Krigbaum (FBN: 978019)
        WATSON & GARY, P.L.L.C.                      skrigbaum@carltonfields.com
        221 S.E. Osceola Street                      Garth T. Yearick (FBN: 96105)
        Stuart, FL 34994                             gyearick@carltonfields.com
        T: (772) 283-8260                            CARLTON FIELDS, P.A.
        F: (772) 220-3343                            CityPlace Tower
                                                     525 Okeechobee Blvd., Suite 1200
  By:   /s/ Charles L. Scott, Jr.                    West Palm Beach, FL 33401
        Willie E. Gary, Esq.                         Telephone: 561-659-7070
        Florida Bar No. 187843                       Facsimile: 561-659-7368
        Charles L. Scott, Esq.
        Florida Bar No. 123168                       And
        cscott@williegary.com
        beddison@williegary.com                      W. Randall Bassett (FBN: 0038813)
        tobacco@williegary.com                       Kathryn S. Lehman (FBN: 95642)
        Attorneys for Plaintiff                      Spencer M. Diamond (FBN: 91009)
                                                     rbassett@kslaw.com
                                                     klehman@kslaw.com
                                                     sdiamond@kslaw.com
                                                     KSTobacco@kslaw.com
                                                     KING & SPALDING LLP
                                                     1180 Peachtree Street, N.E.
                                                     Atlanta, GA 30309-3521
                                                     Telephone: 404-572-4600
                                                     Facsimile: 404-572-5100

                                                     And

                                                     Ursula M. Henninger (FBN: 801631)
                                                     uhenninger@kslaw.com
                                                     KSTobacco@kslaw.com
                                                     KING & SPALDING LLP
                                                     300 S. Tryon Street, Suite 1700
                                                     Charlotte, NC 28202
                                                     Telephone: 704-503-2631
                                                     Facsimile: 704-503-2622
                                                     Attorneys for Defendant R.J. Reynolds
                                                     Tobacco Company




                                                 7
